Exhibit 10.1

LIMITED FORBEARANCE AGREEMENT

This LIMITED FORBEARANCE AGREEMENT (this “Agreement”), is entered into as of
March 27, 2018, among WILLBROS UNITED STATES HOLDINGS, INC., a Delaware
corporation (“Holdings”), CHAPMAN CONSTRUCTION CO., L.P., a Texas limited
partnership (“Chapman Construction”), CHAPMAN CONSTRUCTION MANAGEMENT CO., INC.,
a Texas corporation (“Chapman Management”), CONSTRUCTION TANK SERVICES LLC, a
Delaware limited liability company (“Construction Tank”), WILLBROS UTILITY T&D
OF NEW YORK, LLC, a New York limited liability company (“WUTDNY”), LINEAL
INDUSTRIES, INC., a Pennsylvania corporation (“Lineal”), WILLBROS WEST COAST
SERVICES, INC., an Oklahoma corporation (“Willbros West Coast”), WILLBROS
CONSTRUCTION (U.S.), LLC, a Delaware limited liability company (“Willbros
Construction (U.S.)”), WILLBROS ENGINEERING & SERVICES, LLC, a Texas limited
liability company (“Willbros Engineering & Services”), WILLBROS T&D SERVICES,
LLC, a Delaware limited liability company (“Willbros T&D Services”, and together
with Holdings, Chapman Construction, Chapman Management, Construction Tank,
WUTDNY, Lineal, Willbros West Coast, Willbros Construction (U.S.) and Willbros
Engineering & Services, the “U.S. Borrowers”), WILLBROS MINE SERVICES, L.P., a
limited partnership organized under the laws of Alberta, Canada (“Canadian
Borrower” and, together with the U.S. Borrowers, the “Borrowers” and each, a
“Borrower”), WILLBROS GROUP, INC., a Delaware corporation (the “Parent”), the
other Persons party to this Agreement as Guarantors, the Lenders party to this
Agreement, the Issuing Banks and BANK OF AMERICA, N.A., a national banking
association, in its capacity as collateral agent and administrative agent for
itself and the other Secured Parties (the “Agent”).

RECITALS:

A. The Borrowers, the Guarantors, the Agent and the financial institutions named
therein as lenders (the “Lenders”) are parties to that certain Loan, Security
and Guaranty Agreement dated as of August 7, 2013 (as heretofore amended or
otherwise modified, the “Loan Agreement”), pursuant to which the Lenders agreed
to make Loans and provide certain other financial accommodations to the
Borrowers.

B. Pursuant to the Loan Agreement, the U.S. Domiciled Obligors have guaranteed
all of the Obligations under the Loan Documents and the Canadian Domiciled
Obligors have guaranteed all of the Canadian Facility Obligations under the Loan
Documents.

C. The Borrowers acknowledge that certain Defaults and Events of Default under
the Loan Agreement have occurred and are continuing as more specifically
described in Exhibit A attached hereto (the “Specified Defaults”), as a result
of which the Lenders are not obligated to make further Loans or issue or extend
additional Letters of Credit.

D. The Borrowers and the Guarantors have requested that the Agent and the
Lenders, upon certain terms and conditions set forth in this Agreement, forbear
from exercising their rights and remedies for a limited period expiring on the
Termination Date (as defined below) arising as a result of the occurrence and
continuation of the Specified Defaults.

 

1



--------------------------------------------------------------------------------

E. The Agent and the Lenders are willing to grant such forbearance subject to
the terms and conditions of this Agreement and the other Loan Documents.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the same meanings as set forth in the Loan Agreement. In addition, the
following terms, for the purposes of this Agreement, shall have the following
meanings:

“Accrued Excess Default Amount” has the meaning given to such term in
Section 3.5 hereof.

“Agent Counsel” has the meaning given to such term in Section 6.3 hereof.

“Budget” means the weekly cash flow budget separately agreed to by the Parent
and the Agent as the “Budget” for purposes hereof, as such budget may be updated
by the Parent in accordance with Section 6.1(d) hereof.

“Effective Date” has the meaning given to such term in Section 4 hereof.

“Forbearance Fee” has the meaning given to such term in Section 3.8 hereof.

“Forbearance Period” means the period commencing on the Effective Date and
continuing until the Termination Date.

“FTI” has the meaning given to such term in Section 6.3 hereof.

“Lender-Related Parties” has the meaning given to such term in Section 10
hereof.

“Local Counsel” has the meaning given to such term in Section 6.3 hereof.

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
March 27, 2018, among Primoris, a subsidiary of Primoris party thereto and the
Parent, under which such subsidiary will merge with and into the Parent.

“Primoris” means Primoris Services Corporation, a Delaware corporation.

“Termination Date” means 5:00 p.m. (Dallas, Texas time) on the earlier of
(i) July 31, 2018 or (ii) the date on which a Termination Event occurs.

“Termination Event” means the occurrence of any of the following: (i) any
representation or warranty made by any Obligor in this Agreement shall be false
in any material respect when made, (ii) any Obligor shall fail to perform,
observe or comply with any of its covenants and agreements contained in this
Agreement, (iii) any Default or Event of Default, other than the Specified
Defaults, shall occur or shall have occurred (provided that in the case of any
Default that has not arisen to an Event of Default, the

 

2



--------------------------------------------------------------------------------

Agent has given notice to the Parent of its election to designate such Default
as a Termination Event), (iv) any Obligor shall (A) commence a voluntary
proceeding seeking liquidation, reorganization, compromise, arrangement, wind-up
or dissolution, or other relief with respect to itself or its debts under any
bankruptcy, insolvency, corporate, partnership or other similar law now or
hereafter in effect or seeking the appointment of a trustee, interim receiver,
receiver, liquidator, custodian, monitor or other similar official of it or a
substantial part of its property, (B) consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, (C) make a general assignment for the
benefit of its creditors, (D) generally fail to pay its debts as they become due
or become unable to meet its obligations as they generally become due, or
(E) take any action to authorize any of the foregoing, (v) an involuntary
proceeding shall be commenced against any Obligor seeking liquidation,
reorganization, compromise, arrangement, wind-up or dissolution, or other relief
with respect to it or its debts under any bankruptcy, insolvency, corporate,
partnership, or other similar law now or hereafter in effect or seeking the
appointment of a trustee, interim receiver, receiver, liquidator, custodian,
monitor or other similar official for it or a substantial part of its property,
(vi) the exercise by any creditor or any holder of any Debt of any Obligor
(excluding the Lenders) of any right or remedy to foreclose or take enforcement
action against any ABL Facility First Priority Collateral in connection with any
default related to liabilities owed to such creditor or to such Debt holder
(including any attachment order or garnishment order on the ABL Facility First
Priority Collateral), provided that (x) the amount of such liability or Debt is
$1,000,000 or more, individually or when aggregated with other such liabilities
or Debts and (y) the Agent has given notice to the Parent of its election to
designate such event as a Termination Event, (vii) the Merger Agreement
terminates or is terminated in accordance with its terms, (viii) the occurrence
of any “Triggering Event” under and as defined in the Merger Agreement, (ix) the
delivery of a notice of termination of the Merger Agreement by any party
thereto, (x) any “Forbearance Termination Event” occurs under and as defined in
the Term Loan Forbearance Agreement, (xi) any Lender (as defined in the Term
Loan Credit Agreement) or Secured Party (as defined in the Term Loan Credit
Agreement) exercises any remedies under the Term Loan Credit Agreement on
account of the occurrence of an Event of Default (as defined in the Term Loan
Credit Agreement), (xii) the failure by the “Initial First-Out Lender” (as
defined in the Term Loan Amendment) to fund to the Parent initial incremental
Term Loans in an amount not less than $10,000,000 within three Business Days
after the Effective Date, (xiii) the failure by the “Primoris Lenders” (as
defined in the Term Loan Credit Agreement) to fund to the Parent “Additional
First-Out Loans” (as defined in the Term Loan Credit Agreement) requested by the
Parent as described in Section 8(b) hereof within five Business Days following
request therefor, or (xiv) any failure of any Obligor to pay payroll or failure
to pay or deposit related federal or state payroll tax payments when due in
accordance with applicable law (unless, in the case of such tax payments, such
amounts are de minimus and being Properly Contested) provided that the Agent has
given notice to the Parent of its election to designate such event as a
Termination Event.

“Term Loan Amendment” has the meaning given to such term in Section 4.4 hereof.

 

3



--------------------------------------------------------------------------------

“Term Loan Forbearance Agreement” means that certain Forbearance Agreement dated
as of March 27, 2018, related to the Term Loan Credit Agreement.

2. Forbearance. Each Obligor specifically acknowledges the existence and
continuation of the Specified Defaults. In reliance on the representations,
warranties, covenants and agreements contained in this Agreement, and subject to
the satisfaction of each condition precedent set forth in Section 4 hereof but
only so long as no Termination Event shall have occurred and except as permitted
by this Agreement, the Agent, the Lenders and the Issuing Banks hereby agree to
forbear during the Forbearance Period from exercising their rights and remedies
under the Loan Documents (including any right under Section 2.2.3 or 2.3.3 of
the Loan Agreement, any right of setoff (excluding the Agent’s right to charge
on account under Section 4.1.1(b) of the Loan Agreement, it being understood and
agreed that any deemed making of any representations and warranties by the
Borrowers on account of such charge shall, if such representations and
warranties are not true and correct, for all purposes hereof be treated as a
Specified Default) and any right under a power of attorney granted pursuant to
Section 8.5(b) of the Loan Agreement) and applicable law arising as a result of
the occurrence or continuance of any of the Specified Defaults. Notwithstanding
the foregoing, the forbearance granted by the Agent, the Lenders and the Issuing
Banks shall not constitute and shall not be deemed to constitute a waiver of any
of the Specified Defaults or of any other Default or Event of Default under the
Loan Documents. On and after the Termination Date, the Agent’s, the Lenders’ and
the Issuing Banks’ agreement hereunder to forbear shall terminate automatically
without further act or action by the Agent, any Lender or any Issuing Bank, and
the Agent, the Lenders and the Issuing Banks shall be entitled to exercise any
and all rights and remedies available to them under this Agreement and the other
Loan Documents, at law, in equity or otherwise without any further lapse of
time, expiration of applicable grace periods or requirements of notice, all of
which are hereby expressly waived by each Obligor. For the avoidance of doubt,
(i) an exercise of cash dominion rights, when applicable, shall not be subject
to forbearance (other than implementing cash dominion solely as a result of the
Specified Defaults), (ii) the foregoing forbearance shall not prohibit the Agent
from delivering notices relating to the Borrowing Base or notices of Default,
Event of Default or a Termination Event, (iii) any Overadvance that occurs under
Section 2.1.5 of the Loan Agreement shall not be subject to forbearance, and
(iv) the foregoing forbearance shall not limit or prohibit the Agent from making
Protective Advances in its discretion pursuant to Section 2.1.6 of the Loan
Agreement (it being understood and agreed that any deemed making of any
representations and warranties by the Borrowers on account of any such making of
Protective Advances shall, if such representations and warranties are not true
and correct, for all purposes hereof be treated as a Specified Default).

3. Commitments; Loans; Interest; Borrowing Base.

3.1. No Additional Loans. During the Forbearance Period, the Borrowers may not
request or obtain any additional Loans. Notwithstanding the foregoing, the Agent
may make Protective Advances, reimburse Letter of Credit disbursements and pay
other Obligations coming due (including costs and expenses under this Agreement)
by causing additional Loans to be disbursed therefor, including in accordance
with Sections 2.1.6, 2.2.2, 2.3.2 and 4.1.1 of the Loan Agreement.

 

4



--------------------------------------------------------------------------------

3.2. Concerning Letters of Credit. During the Forbearance Period, the Borrowers
may not request or obtain any new or increased Letters of Credit or extensions
of existing Letters of Credit, provided, that on and after the Effective Date
and so long as the Termination Date has not occurred, (a) the Borrowers may
request extensions of existing Letters of Credit so as to extend the expiry date
of such existing Letters of Credit to July 31, 2018, but not later than such
date, (b) each Issuing Bank that is an issuer of any existing Letter of Credit
agrees, upon such request by the Borrowers and only during the Forbearance
Period, to extend the expiry thereof to July 31, 2018, but not later than such
date (it being understood and agreed that any making or deemed making of any
representations and warranties by the Borrowers on account of such extension
shall, if such representations and warranties are not true and correct, for all
purposes hereof be treated as a Specified Default), and (c) with respect to any
Letters of Credit containing automatic renewal or “evergreen” provisions, the
Issuing Bank that is the issuer thereof may issue non-renewal notices in
accordance with the terms thereof and in a manner consistent with such Issuing
Bank’s customary procedure (taking into account any extension of the expiry date
of the applicable Letter of Credit as set forth above).

3.3. Commitment Reduction. As of the Effective Date, (a) the U.S. Revolver
Commitment of each U.S. Lender will be reduced to the amount set forth on
Schedule 1.1(a) attached hereto, (b) the Canadian Revolver Commitment of each
Canadian Lender will be reduced to the amount set forth on Schedule 1.1(b)
attached hereto, and (c) the Agent and the Lenders shall make such other
adjustments as the Agent shall reasonably specify to be necessary to effectuate
the intent and purposes contemplated by this Section 3.3. After giving effect to
the foregoing reductions, the aggregate Commitments are $90,000,000, of which
$80,000,000 are U.S. Revolver Commitments and $10,000,000 are Canadian Revolver
Commitments.

3.4. Letters of Credit Draws. To the extent that an Issuing Bank honors any
request for payment under a Letter of Credit, the Agent may, or if directed by
the Required Lenders, will, without the consent of the Borrower Agent or any
Obligor, reimburse such Issuing Bank for the amount disbursed pursuant to such
Letter of Credit from funds held as Eligible Pledged Cash, it being understood
that such reimbursement shall, to the extent of the amount thereof, satisfy and
discharge the obligations of the Borrowers under the Loan Agreement with respect
to such disbursement.

3.5. No Interest Period Loans; Default Interest. During the Forbearance Period,
no Loan will be made, converted or continued as a LIBOR Loan or Canadian BA Rate
Loan. Commencing on the Effective Date, (a) the Obligations which would
otherwise accrue interest pursuant to Section 3.1.1(a) of the Loan Agreement
shall accrue interest at the Default Rate and (b) fees payable in respect of
Letters of Credit under Section 3.2.2(a)(i) and 3.2.2(b)(i) of the Loan
Agreement shall be increased by 2.00% per annum above the rate otherwise
applicable thereto in accordance with such Section (the additional amounts
accruing pursuant to clauses (a) and (b) above that exceeds the interest or fee
rate otherwise applicable thereto being collectively referred to as the “Accrued
Excess Default Amount”); provided, that the Accrued Excess Default Amount will
not be due and payable until the Termination Date and will be automatically
waived if Full Payment of the Obligations (other than the Accrued Excess Default
Amount and the Forbearance Fee (as defined below)) occurs on or before the
Termination Date. For the avoidance of doubt, (i) during the Forbearance Period,
interest on the Loans shall continue to be paid in cash at the Base Rate (or
Canadian Prime Rate, as applicable) plus the

 

5



--------------------------------------------------------------------------------

Applicable Margin and in accordance with Section 3.1.1(c) of the Loan Agreement
and Letter of Credit fees shall continue to be paid in cash at the Applicable
Margin for LIBOR Loans (or Canadian BA Rate Loans, as applicable) and in
accordance with Section 3.2.2 of the Loan Agreement, respectively, and (ii) (A)
failure by the Borrowers to make Full Payment of the Obligations (other than the
Accrued Excess Default Amount and the Forbearance Fee) on or before the
Termination Date or (B) the occurrence of a Termination Event shall cause the
Accrued Excess Default Amount to become immediately due and payable.

3.6. Certain Borrowing Base Matters.

(a) During the Forbearance Period, the Agent (at the direction of the Required
Lenders) and the Required Lenders agree that the Agent will not (a) use its
discretion under Section 8.1(ii) of the Loan Agreement to lower any advance
rates set forth in the definitions of U.S. Borrowing Base or Canadian Borrowing
Base as of the Effective Date, (b) implement any new discretionary category of
Availability Reserves that is not in effect on the Effective Date pursuant to
Agent’s authority under clause (g) of the definition of U.S. Availability
Reserve or clause (e) of the definition of Canadian Availability Reserve set
forth in the Loan Agreement or (c) implement any discretionary exclusion from
eligibility under clause (r) of the definition of U.S. Eligible Accounts or
clause (r) of the definition of Canadian Eligible Accounts (or any discretionary
exclusion under any other clause of such definitions); provided, that the Agent
may, and the foregoing limitations are without prejudice to the Agent’s rights
to, make adjustments to the amounts of ineligibles and to amounts reserved under
categories of Availability Reserves in existence on the Effective Date.

(b) During the Forbearance Period (beginning April 4, 2018), the Borrower Agent
shall deliver to the Agent by each Wednesday of each calendar week a Borrowing
Base Certificate as of the end of the previous calendar week setting forth a
roll forward of Accounts (billed and unbilled) from the most recently delivered
Borrowing Base Certificate (but without adjustment to ineligibles and
Availability Reserves). In addition, the Borrower Agent shall continue to
deliver a full monthly Borrowing Base Certificate with all related reporting in
accordance with Section 8.1 of the Loan Agreement.

3.7. Trigger Period. During the Forbearance Period, the following terms defined
in Section 1.1 of the Loan Agreement shall be modified in full as follows:

(a) Cash Dominion Event: the occurrence of any one of the following events:
(i) Excess Availability shall be less than $10,000,000 at any time; or (ii) (A)
an Event of Default under Section 11.1.1 or 11.1.5 shall have occurred and be
continuing or (B) any Event of Default, other than the Specified Defaults, shall
have occurred and be continuing and the Agent shall have determined, in its sole
discretion or at the direction of the Required Lenders (by written notice to
Borrower Agent), to effect a Cash Dominion Event as a result of such Event of
Default; provided that, notwithstanding anything herein to the contrary, if a
Cash Dominion Event occurs, it shall be deemed to continue until Full Payment of
the Obligations.

(b) Trigger Period: the period (i) commencing on the day that Excess
Availability is less than $10,000,000 at any time; and (ii) continuing until,
during each of the preceding 45 consecutive days, Excess Availability has been
higher than $10,000,000 at all times.

 

6



--------------------------------------------------------------------------------

3.8. Forbearance Fee. The Agent shall be entitled to receive, for the ratable
benefit of the Lenders party hereto, a forbearance fee of $200,000 (the
“Forbearance Fee”), which shall be fully earned on the Effective Date but will
not be due and payable until the Termination Date; provided, that the
Forbearance Fee will be automatically waived if Full Payment of the Obligations
(other than the Accrued Excess Default Amount and the Forbearance Fee) occurs on
or before the Termination Date.

4. Conditions Precedent. This Agreement shall be effective on the date that each
condition precedent set forth in this Section 4 is satisfied (the “Effective
Date”):

4.1. Signed Agreement. The Agent shall have received counterparts of this
Agreement duly executed by the Agent, the Obligors, the Issuing Banks and the
Required Lenders.

4.2. Expenses. The Agent and related advisors shall have received payment of all
accrued costs and expenses (including the legal fees of Vinson & Elkins LLP and
Norton Rose Fulbright Canada LLP and consulting fees of FTI (as defined below))
for which invoices have been submitted on or prior to the Effective Date.

4.3. Merger Agreement. The Merger Agreement, which shall be in form and
substance satisfactory to the Agent, shall have been executed by the parties
thereto, and shall have become effective, substantially concurrently with the
effectiveness of this Agreement, and, substantially concurrently with the
effectiveness of this Agreement, the Agent shall receive a fully-executed copy
thereof.

4.4. Term Loan Documents. (a) The Term Loan Forbearance Agreement and (b) an
amendment to the Term Loan Credit Agreement reflecting $10,000,000 of
incremental commitments thereunder and up to an additional $10,000,000 of
discretionary incremental funding thereunder (the “Term Loan Amendment”), each
in form and substance satisfactory to the Agent, shall have been executed by the
parties thereto, and shall have become effective, in each case, substantially
concurrently with the effectiveness of this Agreement, and, substantially
concurrently with the effectiveness of this Agreement, the Agent shall receive
fully-executed copies thereof.

4.5. Other Documentation. The Agent shall have received such other documents,
instruments and agreements as it may reasonably request, all in form and
substance reasonably satisfactory to the Agent.

Upon the satisfaction of the foregoing conditions, the Agent shall advise the
other parties hereto in writing of the occurrence of the Effective Date.

5. Representations and Warranties. To induce the Agent and the Lenders to enter
into this Agreement, each Obligor hereby represents and warrants as of the
Effective Date as follows:

 

7



--------------------------------------------------------------------------------

5.1. Duly Organized. Each Obligor is duly organized, validly existing and (to
the extent the concept is applicable in such jurisdiction) in good standing
under the laws of the jurisdiction of its incorporation or formation and has the
requisite organizational power and authority to perform its obligations under
this Agreement and the other Loan Documents to which it is a party.

5.2. Authority. The execution, delivery and performance by each Obligor of this
Agreement are within such Obligor’s corporate or company powers, have been duly
authorized by all necessary corporate or company action, require no action by or
in respect of, or filing with, any governmental body, agency or official (other
than notices to or filings with the SEC that may be required in the Ordinary
Course of Business from time to time) and do not violate or constitute a default
under any provision of applicable law or any material agreement binding upon any
Obligor or result in the creation or imposition of any Lien upon any of the
assets of any Obligor (other than any Lien created under the Loan Documents and
Liens created under the Term Loan Documents). Pursuant to such corporate or
company powers, this Agreement has been duly executed and delivered by each
Obligor party hereto.

5.3. Validity and Enforceability. This Agreement constitutes the valid and
binding obligation of each Obligor enforceable in accordance with its terms,
except as the enforceability thereof may be limited by any applicable Debtor
Relief Laws or general principles of equity.

5.4. No Defenses. No Obligor has any defenses to payment, counterclaims, or
rights of setoff or recoupment with respect to any Obligations applicable to
such Obligor owing to the Agent or any Lender as of the Effective Date,
including, without limitation, the Loans.

5.5. No Other Defaults. Except for the Specified Defaults, no other Default or
Event of Default has occurred and is continuing. Without taking into effect the
terms, conditions, and agreements set forth in this Agreement, the Agent has the
right to, in its sole and absolute discretion or at the direction of the
Required Lenders, declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
under the Loan Agreement and under any other Loan Document to be immediately due
and payable (including Cash Collateralizing Letters of Credit). All advances,
credit extensions, and transfers after the Effective Date pursuant to this
Agreement and the Loan Agreement, if any, are intended to be, and are, exchanged
contemporaneously for new value provided to the related Obligors, and with any
and all relation back rights and privileges of the Agent or the Lenders, as
applicable

5.6. Principal Balance; Letters of Credit. As of March 23, 2018, (a) the
outstanding principal amount of the Loans was $23,047,918.16 (comprised of
$18,100,866.16 in U.S. Revolver Loans and $4,947,052.00 in Canadian Revolver
Loans), and (b) the stated amount of outstanding Letters of Credit were
$47,820,670.84 (comprised of $46,246,213.00 in U.S. Letters of Credit and
$1,574,457.84 in Canadian Letters of Credit). The foregoing amounts are subject
to adjustment based on Canadian Dollar exchange rate fluctuations.

 

8



--------------------------------------------------------------------------------

6. Covenants. Each Obligor shall comply with the covenants set forth in this
Section 6 (whether or not a Termination Event occurs) in addition to the
covenants in the Loan Agreement and any other Loan Documents. Any failure to
comply with any covenant in this Section 6 shall constitute an immediate Event
of Default under the Loan Agreement without any further notice or grace period
therefor.

6.1. Budget Compliance.

(a) From and after the Effective Date, the Obligors shall not make any operating
cash disbursements (i) at any time, that are not of the type included in the
Budget, (ii) starting the second week of the budget period covered by the
Budget, with respect to payroll in amounts exceeding the projected cumulative
payroll disbursements through such period as set forth in the Budget by more
than 20% for the first two weeks, 15% for the first three weeks, 10% for the
first four weeks and 10% thereafter on a weekly basis for each trailing
four-week period (i.e., weeks 2-5, 3-6, 4-7, etc.) and (iii) starting the second
week of the budget period covered by the Budget, with respect to all other
operating cash disbursements combined (other than, for the avoidance of doubt,
payroll), in amounts exceeding the aggregate amount of the projected cumulative
cash disbursements through such period as set forth in the Budget by more than
20% for the first two weeks, 15% for the first three weeks, 10% for the first
four weeks and 10% thereafter on a weekly basis for each trailing four-week
period (i.e., weeks 2-5, 3-6, 4-7, etc.).

(b) Starting with the second week of the budget period covered by the Budget,
the Obligors shall cause cumulative customer cash receipts through such period
to have a negative variance not greater than 25% for the first two weeks, 20%
for the first three weeks, 15% for the first four weeks and 15% thereafter on a
weekly basis for each trailing four-week period (i.e., weeks 2-5, 3-6, 4-7,
etc.), in each case, compared to the projected cumulative customer cash receipts
through such period as set forth in the Budget.

(c) On Wednesday of each week, the Parent shall deliver to the Agent (i) a
report detailing the Obligors’ receipts and disbursements for the previous
calendar week and a comparison to the amounts set forth in the Budget therefor
for such week (on an aggregate and a line item by line item basis in the case of
disbursements), and (ii) updates to the weekly cash flows set forth in the
Budget, which updates (but not, for the avoidance of doubt, the updates referred
to in clause (d) below), for purposes of this Section 6.1, shall not supersede
the initial Budget unless otherwise consented to by the Agent and the Required
Lenders.

(d) Not more often than once at the end of each four-week period, the Parent may
deliver to the Agent an updated forecast of the weekly cash flows (which shall
be in the form substantially identical to the initial Budget), which updated
forecast shall, upon the delivery thereof, constitute the Budget for all
purposes hereof.

 

9



--------------------------------------------------------------------------------

6.2. Merger.

(a) The following events (each a “Milestone”) shall occur no later than the date
appearing adjacent to such Milestone:

 

Milestone

 

  

Milestone Date

 

Parent Files Preliminary Proxy Statement with SEC

 

  

April 16, 2018

 

Parent Mails Definitive Proxy Statement to Stockholders following SEC review

 

  

June 15, 2018

 

Parent Holds Stockholders Meeting

 

  

July 20, 2018

 

Notwithstanding the foregoing, the Agent may, in its discretion, agree to extend
any of the foregoing Milestone Dates by five Business Days following request by
the Parent based on regulatory or other matters and demonstrating in good faith
a reasonable need therefor.

(b) No Obligor shall enter into or permit any amendment, supplement or other
modification to the Merger Agreement that is adverse to the interests of the
Lenders unless otherwise consented to by the Agent.

(c) Upon consummation of the merger contemplated by the Merger Agreement, the
Commitments shall automatically terminate, all Obligations shall become
immediately due and payable, and the Obligors shall cause Full Payment therefor
(other than the Accrued Excess Default Amount and the Forbearance Fee to the
extent the merger is consummated prior to a Termination Event) to occur
(provided, that those provisions which survive Full Payment of the Obligations
as set forth in Section 4.6 of the Loan Agreement shall so survive).
Notwithstanding the proviso to the fourth sentence of Section 2.1.4 of the Loan
Agreement which permits a notice of termination of the Commitments to be
conditioned on the effectiveness of other credit facilities, the Agent and the
Required Lenders agree that the Borrowers may also deliver any such notice
conditioned on consummation of the merger contemplated by the Merger Agreement.

6.3. Access; Cooperation. The Agent and related representatives and consultants
shall have reasonable access to the Obligors’ business premises and to the
Collateral to review, audit, appraise and evaluate the Collateral and to inspect
the financial records and other records of the Obligors concerning the operation
of their businesses, their financial condition, the transfers and expenditures
of funds generated therefrom, the accrual of expenses relating thereto, and any
and all other records relating to the Collateral, the Borrowing Base or the
operations of any of the Obligors. Each Obligor will fully cooperate with the
Agent and related representatives and consultants (including Agent Counsel,
Local Counsel and FTI (each as defined below)) regarding such reviews, audits,
evaluations and inspections, and the Obligors shall make their employees,
consultants and professionals reasonably available to the Agent and related
representatives and consultants in conducting such reviews, evaluations and
inspections. Obligors acknowledge that Vinson & Elkins LLP has been engaged as
Agent’s U.S. legal counsel (“Agent Counsel”), Norton Rose Fulbright Canada LLP
has been engaged as Agent’s Canadian counsel (“Local Counsel”) and FTI
Consulting, Inc. (“FTI”) has been engaged as Agent Counsel’s consultant and
agree to pay all fees, costs and expenses of Agent Counsel, Local Counsel and
FTI upon submission of invoices therefor (which amounts shall also constitute
Obligations secured by the Collateral).

 

10



--------------------------------------------------------------------------------

6.4. Further Information. In addition to any notices or information required to
be given under the Loan Documents, each Obligor will provide the Agent with
(a) notice immediately upon the occurrence of any Termination Event, (b) notice
immediately of any notice received of a “Forbearance Termination Event” under
the Term Loan Forbearance Agreement, (c) copies of any notices under or
amendments to the Merger Agreement, promptly following delivery thereof, (d) on
each Business Day (beginning on the fifth Business Day following the Effective
Date), a daily summary cash activity report in respect of the preceding Business
Day detailing (i) the beginning cash balance, (ii) total cash receipts,
(iii) total cash disbursements, and (iv) ending cash balance, in each case for
such preceding Business Day, and (e) with such other information as may be
reasonably requested by the Agent from time to time, promptly upon such request,
including, without limitation (i) copies of any bank or other financial
institution statements, (ii) accounts receivable and accounts payable agings,
(iii) transactional documentation, including, without limitation, letters of
intent or offers to purchase, lease or license any portion, all, or
substantially all of the assets or ownership interests of the Obligors, and
letters of intent or commitments for any capital investment, loan or other
financing in or to the Borrowers, and (iv) litigation pleadings, depositions,
related documents and transcripts.

6.5. Post-Closing Covenant. Within 10 Business Days of the Effective Date, the
Agent shall have received such documentation requested by it related to certain
Subsidiaries in Canada, including, but not limited to, a joinder and
acknowledgement agreement, organizational documents, and tax information.

7. Preservation of Collateral. Each Obligor shall maintain the Liens and
security interests in the Collateral created by the Loan Documents as first
priority (subject to the Intercreditor Agreement), perfected Liens and security
interests and shall defend such Liens and security interests against the claims
and demands of all Persons whomsoever except for Permitted Liens. At any time
and from time to time, upon the request of the Agent, and at the sole expense of
the Obligors, the Obligors will promptly and duly give, execute, deliver,
indorse, file or record any and all amendments, notices (including, without
limitation, notifications to financial institutions and any other Person),
contracts, agreements, assignments, certificates, stock powers or other
instruments, obtain any and all governmental approvals and consents and take or
cause to be taken any and all steps or acts that may be necessary or advisable
or as the Agent may reasonably request to create, perfect, establish the
priority of, or to preserve the validity, perfection or priority of, the Liens
granted by the Loan Documents or to enable the Agent to enforce its rights,
remedies, powers and privileges under the Loan Documents with respect to such
Liens or to otherwise obtain or preserve the full benefits of the Loan Documents
and the rights, powers and privileges therein granted.

8. Term Loan Amendment. (a) The Agent, the Issuing Banks and the Lenders hereby
acknowledge and agree that the terms of the Term Loan Amendment and the Term
Loan Forbearance Agreement (each, as in effect on the date hereof) are permitted
under Section 10.2.15(d) of the Loan Agreement.

(b) The Agent, at the direction of the Required Lenders, hereby acknowledges and
agrees that the $20,000,000 of incremental Term Loans provided or to be provided
under the Term Loan Amendment (as in effect on the date hereof) constitute Term
Loan Obligations for purposes of the Intercreditor Agreement and are not Term
Loan Excess Amount (as defined

 

11



--------------------------------------------------------------------------------

therein). The Parent hereby agrees to timely request any “Additional First-Out
Loans” (as defined in the Term Loan Credit Agreement) to meet its and its
Subsidiaries’ cash flow needs during the Forbearance Period (it being understood
that the funding of such Additional First-Out Loans is subject to the discretion
of the Primoris Lenders (as defined in the Term Loan Credit Agreement)). The
Parent hereby further agrees to timely submit a written request to the Primoris
Lenders for such Additional First-Out Loans in an amount not less than is
required to remedy any cash deficiency indicated in the most recent cash flow
forecast delivered by the Parent to the Agent in accordance with Section 6.1(c)
or (d) hereof.

9. Ratification of Loan Documents and Collateral. Except as modified by this
Agreement, each Obligor hereby acknowledges, ratifies, reaffirms and agrees that
each of the Loan Documents to which it is a party and the first priority
(subject to the Intercreditor Agreement), perfected Liens and security interests
created thereby in favor of the Agent, for the benefit of the Secured Parties,
in the Collateral, are and will remain in full force and effect and binding on
such Obligor, and are enforceable in accordance with their respective terms and
applicable law. Each Obligor hereby grants to the Agent, for the benefit of the
Secured Parties, or confirms that the Agent already possesses, Liens and
security interests in the Collateral, as security for all of the Obligations (in
the case of the U.S. Facility Obligors) or Canadian Facility Obligations (in the
case of the Canadian Facility Obligors). In addition, each Obligor hereby agrees
and confirms that the Agent, as a depository bank, has control over all Deposit
Accounts of the Obligors and the contents thereof that are maintained with it.
By its execution hereof and thereof, each Obligor (in its individual capacity
and in its capacity as member, shareholder or partner of each other Obligor, as
applicable) acknowledges, ratifies and reaffirms all of the terms and provisions
of the Loan Documents and the enforceability thereof against it, which terms and
provisions, except as modified herein, are incorporated by reference as of the
Effective Date as if set forth herein including, without limitation, all
promises, agreements, warranties, representations, covenants, releases, and
indemnifications contained therein. Without limitation of the foregoing, each
Borrower hereby acknowledges, ratifies and confirms the Loan Agreement and all
of its debts and obligations to the Agent and the Lenders thereunder; each U.S.
Domiciled Obligor hereby acknowledges, ratifies and confirms its guaranty of the
Obligations under the Loan Agreement and all of its debts and obligations to the
Agent and the Lenders thereunder; and each Canadian Domiciled Obligor hereby
acknowledges, ratifies and confirms its guaranty of the Canadian Facility
Obligations under the Loan Agreement and all of its debts and obligations to the
Agent and the Lenders thereunder.

10. NO CLAIMS; RELEASE. EACH OBLIGOR (IN ITS OWN RIGHT AND ON BEHALF OF ITS
PREDECESSORS, SUCCESSORS, LEGAL REPRESENTATIVES AND ASSIGNS) HEREBY EXPRESSLY
AND UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT, AS OF THE DATE HEREOF, IT HAS
NO SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, DEFENSES, CLAIMS, CAUSES OF
ACTION, ACTIONS OR DAMAGES OF ANY CHARACTER OR NATURE, WHETHER CONTINGENT,
NONCONTINGENT, LIQUIDATED, UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED,
UNDISPUTED, LEGAL, EQUITABLE, SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR
PUNITIVE, FORESEEN OR UNFORESEEN, DIRECT, OR INDIRECT, AGAINST AGENT, ANY
LENDER, ANY ISSUING BANK, ANY OF THEIR AFFILIATES OR ANY OF THEIR OFFICERS,
DIRECTORS, AGENTS, EMPLOYEES,

 

12



--------------------------------------------------------------------------------

ATTORNEYS, CONSULTANTS TO ATTORNEYS OR REPRESENTATIVES OR ANY OF THEIR
RESPECTIVE PREDECESSORS, SUCCESSORS OR ASSIGNS (COLLECTIVELY, THE
“LENDER-RELATED PARTIES”) OR ANY GROUNDS OR CAUSE FOR REDUCTION, MODIFICATION,
SET ASIDE OR SUBORDINATION OF THE OBLIGATIONS OR ANY LIENS OR SECURITY INTERESTS
OF AGENT. IN PARTIAL CONSIDERATION FOR THE AGREEMENT OF THE AGENT, THE LENDERS
AND THE ISSUING BANKS TO ENTER INTO THIS AGREEMENT, EACH OBLIGOR HEREBY
KNOWINGLY AND UNCONDITIONALLY WAIVES AND FULLY AND FINALLY RELEASES AND FOREVER
DISCHARGES THE LENDER-RELATED PARTIES FROM, AND COVENANTS NOT TO SUE THE
LENDER-RELATED PARTIES FOR, ANY AND ALL SETOFFS, COUNTERCLAIMS, ADJUSTMENTS,
RECOUPMENTS, CLAIMS, CAUSES OF ACTION, ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS
AND EXPENSES OF EVERY NATURE AND CHARACTER, WHETHER CONTINGENT, NONCONTINGENT,
LIQUIDATED, UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED,
LEGAL, EQUITABLE, SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE,
FORESEEN OR UNFORESEEN, DIRECT OR INDIRECT, ARISING OUT OF OR FROM OR RELATED TO
ANY OF THE LOAN DOCUMENTS, WHICH ANY OBLIGOR OWNS AND HOLDS AS OF THE DATE
HEREOF, OR HAS AT ANY TIME PRIOR TO THE DATE HEREOF OWNED OR HELD, SUCH WAIVER,
RELEASE AND DISCHARGE BEING MADE WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE
CIRCUMSTANCES AND EFFECTS OF SUCH WAIVER, RELEASE AND DISCHARGE AND AFTER HAVING
CONSULTED LEGAL COUNSEL OF ITS OWN CHOOSING WITH RESPECT THERETO. THIS SECTION
IS IN ADDITION TO ANY OTHER RELEASE OF ANY OF THE LENDER-RELATED PARTIES BY ANY
OBLIGOR AND SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE,
OR WAIVER BY ANY OBLIGOR IN FAVOR OF ANY OF THE LENDER-RELATED PARTIES.

11. No Obligation. Each Obligor hereby acknowledges and understands that upon
the expiration or earlier termination of the Forbearance Period, if the
Specified Defaults have not been waived by written agreement in accordance with
the Loan Agreement, or if there shall at any time exist any other Default or
Event of Default, then the Agent, the Lenders and the Issuing Banks shall have
the right to proceed to exercise any or all available rights and remedies, which
may include foreclosure on the Collateral and/or institution of legal
proceedings. The Agent, the Lenders and the Issuing Banks shall have no
obligation whatsoever to extend the maturity of the Obligations, waive any
Default or Event of Default, defer any payments, or further forbear from
exercising their rights and remedies.

12. No Implied Waivers. No failure or delay on the part of the Agent, any Lender
or any Issuing Bank in exercising, and no course of dealing with respect to, any
right, power or privilege under this Agreement, the Loan Agreement or any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under this Agreement, the Loan
Agreement or any other Loan Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

13



--------------------------------------------------------------------------------

13. INDEMNIFICATION. IN ADDITION TO, AND WITHOUT LIMITATION OF, ANY AND ALL
INDEMNITIES PROVIDED IN THE OTHER LOAN DOCUMENTS, EACH OBLIGOR SHALL AND DOES
HEREBY, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD EACH OF THE LENDER-RELATED
PARTIES HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITY, LOSSES,
DAMAGES, CAUSES OF ACTION, SUITS, JUDGMENTS, COSTS, AND EXPENSES, INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’ FEES, ARISING OUT OF OR FROM OR RELATED TO ANY OF
THE LOAN DOCUMENTS, IN EACH CASE INCLUDING THE LOSSES ARISING FROM THE SOLE OR
THE CONTRIBUTORY NEGLIGENCE OF ANY LENDER-RELATED PARTY; PROVIDED, THAT SUCH
INDEMNITIES SHALL NOT, AS TO ANY LENDER-RELATED PARTY, BE AVAILABLE TO THE
EXTENT THAT SUCH CLAIMS, LIABILITIES, LOSSES, DAMAGES, CAUSES OF ACTION, SUITS,
JUDGMENTS, COSTS, AND EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY LENDER-RELATED PARTY. THIS SECTION
SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL SURVIVE ANY DELIVERY AND PAYMENT
ON THE OBLIGATIONS OR TERMINATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

14. Survival of Representations and Warranties. All representations and
warranties made in this Agreement or any other Loan Document will survive the
execution and delivery of this Agreement, and no investigation by the Agent, any
Lender or any Issuing Bank or any closing will affect the representations and
warranties or the right of the Agent, the Lenders and the Issuing Banks to rely
upon them.

15. Review and Construction of Documents. Each Obligor hereby acknowledges, and
represents and warrants to the Agent, the Lenders and the Issuing Banks that,
such Obligor has (a) had the opportunity to consult with legal counsel of its
own choice and has been afforded an opportunity to review this Agreement with
its legal counsel, (b) reviewed this Agreement and fully understands the effects
thereof and all terms and provisions contained herein, and (c) executed this
Agreement of its own free will and volition. The recitals contained in this
Agreement shall be construed to be part of the operative terms and provisions of
this Agreement.

16. ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT AND THE LOAN DOCUMENTS AS
INCORPORATED HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO REGARDING THE MATTERS CONTAINED HEREIN, INCLUDING THE AGENT’S, THE
LENDERS’ AND THE ISSUING BANKS’ FORBEARANCE WITH RESPECT TO THEIR RIGHTS AND
REMEDIES ARISING AS A RESULT OF THE SPECIFIED DEFAULTS, AND SUPERSEDES ANY AND
ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO. The provisions of this Agreement may be amended or
waived only by an instrument in writing signed by the Obligors, the Agent, the
Issuing Banks and the Required Lenders. The Loan Documents, as modified by this
Agreement, continue to evidence the agreement of the parties with respect to the
subject matter thereof.

 

14



--------------------------------------------------------------------------------

17. Fees and Expenses. The Borrowers shall pay all fees and expenses incurred by
the Agent, including Agent Counsel, Local Counsel and FTI, in connection with
the preparation, negotiation and execution of this Agreement.

18. Notices. All notices, requests, demands and other communications under this
Agreement will be given in accordance with the provisions of the Loan Agreement,
provided that, if to Bank of America, as Agent, Lender or Issuing Bank, at the
following address:

Bank of America, N.A.

901 Main Street, 11th Floor

TX1-492-11-23

Dallas, Texas 75202

Attn: Terrance O. McKinney

Telecopy: 214-209-4766

E-mail: terry.mckinney@baml.com

With a copy to:

Vinson & Elkins L.L.P.

Trammell Crow Center

2001 Ross Avenue, Suite 3700

Dallas, Texas 75201-2975

Attn: Tim Johnston

Telecopy: 214-220-7741

E-mail: tjohnston@velaw.com

19. Successors and Assigns. This Agreement will be binding upon, and will inure
to the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and assigns, provided that no Obligor may assign any
rights or obligations under this Agreement without the prior written consent of
the Agent, the Issuing Banks and the Lenders.

20. Tolling of Statutes of Limitation. The parties hereto agree that all
applicable statutes of limitations with respect to the Loan Documents shall be
tolled and not begin running until the Termination Date.

21. Other Terms. No act committed or action taken by the Agent or any Lender
under this Agreement or the other Loan Documents will be used, construed, or
deemed to hold such person to be in control of any Obligor, or the governance,
management or operations of any Obligor for any purpose, without limitation, or
to be participating in the management of any Obligor or acting as a “responsible
person” or “owner or operator” or a person in “control,” “possession,” “charge,”
“care,” or “management” with respect to the governance, management or operation
of any Obligor or their respective businesses or property (as such terms, or any
similar terms, are used in any Debtor Relief Laws, the Code, CERCLA, or any
other environmental protection and safety laws, each as may be amended from time
to time, or any other federal or state statute, at law, in equity or otherwise)
by virtue of the interests, rights and remedies granted to or conferred upon the
Agent and the Lenders under this Agreement or the other Loan Documents.

 

15



--------------------------------------------------------------------------------

22. Arms-Length/Good Faith. This Agreement has been negotiated at arms-length
and in good faith by the parties hereto.

23. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and applicable laws of the
United States of America.

24. Interpretation. Wherever the context hereof will so require, the singular
shall include the plural, the masculine gender shall include the feminine gender
and the neuter and vice versa. The headings, captions and arrangements used in
this Agreement are for convenience only and shall not affect the interpretation
of this Agreement.

25. Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

26. Counterparts. This Agreement may be executed and delivered in any number of
counterparts, and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts taken together shall constitute one and the same
instrument; provided, that no party shall be bound by this Agreement until the
Obligors, the Agent, the Issuing Banks and the Required Lenders have executed a
counterpart hereof. Execution of this Agreement via facsimile shall be
effective, and signatures received via facsimile shall be binding upon the
parties hereto and shall be effective as originals.

27. Further Assurances. Each Obligor agrees to execute, acknowledge, deliver,
file and record such further certificates, instruments and documents, and to do
all other acts and things, as may be reasonably requested by the Agent as
necessary or advisable to carry out the intents and purposes of this Agreement.

28. Loan Documents. This Agreement is a Loan Document for all purposes of the
Loan Agreement and the other Loan Documents. To the extent of a conflict or
inconsistency between this Agreement and any other of the other Loan Documents,
this Agreement shall control.

29. WAIVER OF JURY TRIAL. EACH OBLIGOR HEREBY WAIVES ITS RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EACH OBLIGOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO

 

16



--------------------------------------------------------------------------------

ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE AGENT, THE LENDERS
AND THE ISSUING BANKS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE WAIVER AND CERTIFICATIONS CONTAINED HEREIN.

[Signatures Follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

U.S. BORROWERS: WILLBROS UNITED STATES HOLDINGS, INC., a Delaware corporation
CHAPMAN CONSTRUCTION CO., L.P., a Texas limited partnership CHAPMAN CONSTRUCTION
MANAGEMENT CO., INC., a Texas corporation CONSTRUCTION TANK SERVICES LLC, a
Delaware limited liability company WILLBROS UTILITY T&D OF NEW YORK, LLC, a New
York limited liability company LINEAL INDUSTRIES, INC., a Pennsylvania
corporation WILLBROS WEST COAST SERVICES, INC., an Oklahoma corporation WILLBROS
CONSTRUCTION (U.S.), LLC, a Delaware limited liability company WILLBROS
ENGINEERING & SERVICES, LLC, a Texas limited liability company WILLBROS T&D
SERVICES, LLC, a Delaware limited liability company By:   /s/ Michael Fournier
Name:   Michael Fournier Title:   President & Chief Executive Officer

 

CANADIAN BORROWER: WILLBROS MINE SERVICES, L.P., an Alberta limited partnership,
by its General Partner, WILLBROS (CANADA) GP I LIMITED By:   /s/ Michael
Fournier Name:   Michael Fournier Title:   President & Chief Executive Officer

 

[SIGNATURE PAGE TO ABL LIMITED FORBEARANCE AGREEMENT – WILLBROS]



--------------------------------------------------------------------------------

U.S. FACILITY GUARANTORS: WILLBROS GROUP, INC., a Delaware corporation WILLBROS
UTILITY T&D HOLDINGS, LLC, a Delaware limited liability company WILLBROS UTILITY
T&D GROUP COMMON PAYMASTER, LLC, a Delaware limited liability company By:   /s/
Michael Fournier Name:   Michael Fournier Title:   President & Chief Executive
Officer

 

CANADIAN FACILITY GUARANTORS: WILLBROS CANADA HOLDINGS ULC, a British Columbia
unlimited liability company WILLBROS (CANADA) GP I LIMITED, a British Columbia
corporation WILLBROS (CANADA) GP IV LIMITED, a British Columbia corporation
WILLBROS (CANADA) GP V LIMITED , a British Columbia corporation 0795781 B.C.
LTD., a British Columbia corporation P/L EQUIPMENT LP, an Alberta limited
partnership, by its General Partner,
0795781 B.C. LTD. WILLBROS FACILITIES & TANKS (CANADA) LP, an Alberta limited
partnership, by its General Partner, WILLBROS (CANADA) GP IV LIMITED WILLBROS
PSS MIDSTREAM (CANADA) LP, an Alberta limited partnership, by its General
Partner, WILLBROS (CANADA) GP V LIMITED By:   /s/ Michael Fournier Name:  
Michael Fournier Title:   President & Chief Executive Officer

 

[SIGNATURE PAGE TO ABL LIMITED FORBEARANCE AGREEMENT – WILLBROS]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent, a U.S. Lender, U.S. Swingline Lender, and U.S. Issuing Bank

By:

 

/s/ Terrance O. McKinney_

Name:

 

Terrance O. McKinney

Title:

 

Senior Vice President

 

[SIGNATURE PAGE TO ABL LIMITED FORBEARANCE AGREEMENT – WILLBROS]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender,
Canadian Swingline Lender and Canadian Issuing Bank By:   /s/ Sylwia Durkiewicz
Name:   Sylwia Durkiewicz Title:   Vice President

 

[SIGNATURE PAGE TO ABL LIMITED FORBEARANCE AGREEMENT – WILLBROS]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender By:   /s/ Maria
Quintanilla Name:   Maria Quintanilla Title:   Authorized Signatory

 

[SIGNATURE PAGE TO ABL LIMITED FORBEARANCE AGREEMENT – WILLBROS]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender

By:     Name:     Title:    

 

[SIGNATURE PAGE TO ABL LIMITED FORBEARANCE AGREEMENT – WILLBROS]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a U.S. Lender and a Canadian Lender

By:  

/s/ Michael Dembski

Name:

 

Michael Dembski

Title:

 

Director

 

[SIGNATURE PAGE TO ABL LIMITED FORBEARANCE AGREEMENT – WILLBROS]



--------------------------------------------------------------------------------

CAPITAL ONE BUSINESS CREDIT CORP.,

as a U.S. Lender

By:

   

Name:

   

Title:

   

 

[SIGNATURE PAGE TO ABL LIMITED FORBEARANCE AGREEMENT – WILLBROS]



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

U.S. REVOLVER COMMITMENTS

 

U.S. Lender

   U.S. Revolver Commitment

Bank of America, N.A.

   $28,088,888.89

Capital One Business Credit Corp.

   $19,911,111.11

Wells Fargo Bank, National Association

   $18,669,629.33

SunTrust Bank

   $13,330,370.67

Total

   $80,000,000.00

 

Schedule 1.1(a)



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

CANADIAN REVOLVER COMMITMENTS

 

Canadian Lender

   Canadian Revolver Commitment

Bank of America, N.A. (acting through its Canada branch)

   $6,000,000.00

Wells Fargo Capital Finance Corporation Canada

   $2,330,000.00

SunTrust Bank

   $1,670,000.00

Total

   $10,000,000.00

 

Schedule 1.1(b)



--------------------------------------------------------------------------------

EXHIBIT A

SPECIFIED DEFAULTS

1. Section 10.1.6(a) of the Loan Agreement: Failure to deliver a report and
opinion of PricewaterhouseCoopers LLP or another independent registered public
accounting firm of recognized national standing within 90 days of the 2017
fiscal year end that is not subject to any “going concern” or like qualification
or exception, which failure constitutes a Default under the Loan Agreement and,
insomuch as such condition continues for five days from the date of such
Default, will constitute an Event of Default under Section 11.1.3(b) of the Loan
Agreement. For the avoidance of doubt, delivery of such annual financial
statements on the deadline therefor is still required (as so qualified) and is
not subject to forbearance or waiver.

2. Section 10.1.6(d)(i) of the Loan Agreement: Failure to deliver a certificate
of the independent registered public accounting firm rendering the report in
item #1 above stating whether, in connection with their audit examination, any
condition or event has come to their attention which would cause them to believe
that any Default or Event of Default with respect to accounting matters existed
on the date of such financial statements, which failure constitutes a Default
under the Loan Agreement and, insomuch as such condition continues for five days
from the date of such Default, will constitute an Event of Default under
Section 11.1.3(b) of the Loan Agreement.

3. Section 10.1.6(d)(ii) of the Loan Agreement: Failure to deliver a duly
completed Compliance Certificate concurrently with the delivery of the audited
annual financial statements referred to in item #1 above because such Compliance
Certificate does not make certain representations below and/or discloses
Defaults and Events of Default, which failure constitutes a Default under the
Loan Agreement and, insomuch as such condition continues for five days from the
date of such Default, will constitute an Event of Default under
Section 11.1.3(b) of the Loan Agreement. For the avoidance of doubt, delivery of
such Compliance Certificate (as so qualified) is still required and is not
subject to forbearance or waiver.

4(a). Section 10.1.6(d)(ii) of the Loan Agreement: Failure to timely deliver
duly completed Compliance Certificates concurrently with the delivery of monthly
financial statements for the months of December 2017, January 2018 and February
2018 required to be delivered under Section 10.1.6(c) of the Loan Agreement
because such Compliance Certificates do not make certain representations below
and/or disclose Defaults and Events of Default and were not timely delivered in
accordance with Section 10.1.6(d)(ii) of the Loan Agreement, which failure
constitutes an Event of Default under Section 11.1.3(b) of the Loan Agreement.
For the avoidance of doubt, delivery of such Compliance Certificates (as so
qualified) is required on the Effective Date and is not subject to forbearance
or waiver.

4(b). Section 10.1.6(d)(ii) of the Loan Agreement: Failure to deliver duly
completed Compliance Certificates concurrently with the delivery of monthly
financial statements required to be delivered under Section 10.1.6(c) of the
Loan Agreement (commencing with fiscal month ended March 31, 2018) because such
Compliance Certificates do not make certain representations below and/or
disclose Defaults and Events of Default, which failure constitutes an Event of
Default under Section 11.1.3(b) of the Loan Agreement. For the avoidance of
doubt, delivery of such Compliance Certificates (as so qualified) is still
required and is not subject to forbearance or waiver.

 

Exhibit A



--------------------------------------------------------------------------------

5. Section 10.1.7(a) of the Loan Agreement: Failure to timely deliver written
notice to the Agent of the occurrence of any Default or Event of Default solely
with respect to items #1-4 above and items #6-9 below, which failure constitutes
and Event of Default under Section 11.1.3(a) of the Loan Agreement.

6. Section 10.1.7(f) of the Loan Agreement: Any failure or potential failure to
timely deliver written notice to the Agent of the occurrence of any development
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect, which failure constitutes, or potential failure would
constitute, an Event of Default under Section 11.1.3(c) of the Loan Agreement.

7. Section 11.1.2 of the Loan Agreement: Any Event of Default due to any
representation or warranty made or deemed made by any Obligor in connection with
any Loan request, Letter of Credit request, or Compliance Certificate solely
pertaining to the representations under Sections 9.1.6(c), 9.1.10 (insofar as it
relates to the Specified Defaults) or 9.1.20 that has proven to be incorrect in
any material respect when made or deemed made.

8. Section 11.1.4(b) of the Loan Agreement: Any Event of Default resulting from
an “Event of Default” under the Term Loan Credit Agreement but solely for which
the Term Loan Forbearance Agreement expressly specifies as subject to
forbearance and only so long as no “Forbearance Termination Event” occurs under
the Term Loan Forbearance Agreement.

9. Section 8.1 of the Loan Agreement: Failure by Borrower Agent to timely
deliver to Agent a Borrowing Base Certificate and the related backup information
therefor required under Section 8.1 of the Loan Agreement solely for the month
of February 2018, which failure constitutes an Event of Default under
Section 11.1.3(a) of the Loan Agreement.

 

Exhibit A